DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-5-21 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

88(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheikh (U.S. Pat. 9,080,782).


 As to claims 1, 13, and 18  Sheikh teaches an apparatus for monitoring, reporting and modifying the air in at least one room within a building, comprising:
a stationary sensing unit housing (fig. 1 element 10) comprising:
a plurality of sensors configured for sensing and/or measuring a plurality of characteristics of the air in the at least one room (fig. 1 elements 104);
a processor configured for collecting and processing the plurality of characteristics to generate air-related data (fig. 2 element 20); and
a transceiver configured for communicating the air-related data to a user device of a user (element 70) and configured for communicating with a network of one or more devices that can modify the air in the at least one room (element 30-31). See also col. 4 
As to claims 2 and 14 Sheikh teaches wherein the plurality of sensors comprises a particulate matter sensor configured for measuring the amount of solid particles and/or liquid droplets in the air (Col. 9 lines 37-51).
As to claim 3 Sheikh teaches wherein the plurality of sensors further comprises one or more additional sensors configured for measuring the amount of at least one or more volatile organic compounds (“VOCs”), carbon dioxide, carbon monoxide, methane gas, or a combination thereof in the air, and wherein the solid particles and/or liquid droplets are mold spores, bacteria, dust mites, dust, PM2.5, insect feces, pollen, smoke, dander, saliva, mucus, other airborne allergens, or a combination thereof (col. 9 lines 37-51).
As to claims 6, 14 Sheikh teaches wherein the plurality of sensors comprise a particulate matter sensor configured for measuring the amount of particulates in the air, an air temperature sensor, an air humidity sensor, a carbon dioxide sensor and a volatile organic compound (“VOC”) sensor configured for measuring the amount of organic chemicals that evaporate at room temperature, wherein the organic chemicals comprise carbon dioxide , carbon monoxide (element 102), methane, or a combination thereof (col. 4 line 45 – col. 5 line 9).
As to claim 7 Sheikh teaches wherein the stationary sensing unit further comprises a power supplying mechanism that includes an internal battery, a power supply wire, an 
As to claim 8, 15 and 19 Sheikh teaches wherein the network of one or more devices comprises an air conditioner, a fan, an air purifier, an electrically-switched window, an electrically-switched shades, an ventilation system, an air humidifier, an AC filter, or a combination thereof (element 31), and the one or more devices communicate with the transceiver via a wireless interface comprising Wi-Fi, Bluetooth, near-field communication (“NFC”), 3G, 4G, 5G, ZigBee, Z-Wave, Thread, Insteon, IFTTT, or a combination thereof (col. 5 line 17-45).
As to claim 9, Sheikh teaches wherein the transceiver is further configured for communicating with a controlling device via the wireless interface, wherein the controlling device is configured for controlling the network of one or more devices to turn on/off, power up/down, and/or close/open based on the air-related data (col. 5 line 46- col. 6 line 4).
As to claims 10, 16 and 20 Sheikh teaches wherein the controlling device controls the network of one or more devices to turn on/off, power up/down, and/or close/open based on one or more machine learning algorithms that are personalized based on personal data of the user and/or at least one threshold associated with the air-related data(col. 6 line 29-52).
 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh (U.S. Pat. 9,080,782) in view of Yang (U.S. PG Pub. 2018/0017488).

As to claim  5 Sheikh, teaches wherein the plurality of sensors further comprises a thermal comfort sensor configured for measuring the following characteristics of the air: 

Sheikh teach most of the claimed invention, but fails to explicitly teach that the PM sensor includes a fan for taking in air as done in claim 4.  However this is an obvious variation as taught by Yang [0006-0007].


It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sheikh with Yang since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Specifically, Yang teaches specific structure and functionality of a PM sensor.  Similar to that of the PM sensor in Sheikh.  The predictable result would be the fan of Yang in use in the PM sensor of Sheikh. 

Claims 11, 17 and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh (U.S. Pat. 9,080,782) in view of Jackson (U.S. PG Pub. 2008/0182506).


one or more volatile organic compound sensors configured for measuring the amount of organic chemicals that evaporate at room temperature, wherein the organic chemicals comprise carbon dioxide, carbon monoxide, methane, or a combination thereof (col. 9 lines 37-51);
one or more thermal comfort sensors configured for measuring air temperature, air humidity, air pressure, amount of airflow, or a combination thereof (col. 4 line 45 – col. 5 line 9); and
a transceiver configured for communicating with at least one user device, the network of one or more air modification devices, and the controlling device via a wireless interface comprising Wi-Fi, Bluetooth, near-field communication (“NFC”), 3G, 4G, 5G, ZigBee, Z-Wave, Thread, IFTTT, or a combination thereof (col. 5 lines 17-45), and wherein the network of one or more air modification devices comprises an air conditioner; a fan, an air purifier, an electrically-switched window, an electrically-switched shades, an ventilation system, an air humidifier, an AC filter, or a combination thereof (element 31).
As to claim 20, Sheikh also teaches adjust an air modification device (element 31).

Sheikh teaches most of the claimed device, but fails to teach all of the limitations of claim 11, 17 and 19-20.  However, these are an obvious variation as taught by Jackson as follows:

As to claim 19, Jackson teaches a carbon dioxide detector [0043].

As to claims 11, 17 and 20 Jackson teaches wherein the controlling device is further configured for classifying types of pollutants detected in the air based on the air-related data and one or more machine learning algorithms that are personalized based on personal data of the user and/or at least one threshold associated with the air-related data[0043] (fig. 4).  

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sheikh with Jackson since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Specifically, Jackson teaches specific sensors and how a HVAC should react to those sensors to keep users safe.  The predictable result would be the system of Sheikh enhanced by the addition sensors and control methods of Jackson to ensure a user’s air quality is optimized.

Response to Arguments
Applicant’s arguments, see the response filed 3-16-21, with respect to the rejection(s) of claim(s) 1, 13, and 18 under 35 USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheik.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2118